 



Exhibit 10.16
INTEL CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN

1.   TERMS OF OPTION       This Nonqualified Stock Option Agreement (this
“Agreement”), the Notice of Grant of Stock Options delivered herewith (the
“Notice of Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the
“2004 Plan”), as such may be amended from time to time, set forth the terms of
your option identified in the Notice of Grant. As used herein, the “Corporation”
shall mean Intel Corporation and its Subsidiaries.

2.   NONQUALIFIED STOCK OPTION       This option is not intended to be an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”) and will be interpreted accordingly.   3.   OPTION PRICE
      The exercise price of this option (the “option price”) is 100% of the
market value of the common stock of Intel Corporation (“Intel”), $.001 par value
(the “Common Stock”), on the date of grant, as specified in the Notice of Grant.
“Market value” means the average of the highest and lowest sales prices of the
Common Stock as reported by NASDAQ.   4.   TERM OF OPTION AND EXERCISE OF OPTION
      To the extent the option has become exercisable (vested) during the
periods indicated in the Notice of Grant and has not been previously exercised,
and subject to termination or acceleration as provided in this Agreement and the
requirements of this Agreement, the Notice of Grant and the 2004 Plan, you may
exercise the option to purchase up to the number of shares of the Common Stock
set forth in the Notice of Grant. Notwithstanding anything to the contrary in
Section 5 or Sections 7 through 10 hereof, no part of the option may be
exercised after seven (7) years from the date of grant.       The process for
exercising the option (or any part thereof) is governed by this Agreement, the
Notice of Grant, the 2004 Plan and your agreements with Intel’s stock plan
administrator. Exercises of stock options will be processed as soon as
practicable. The option price may be paid (a) in cash, (b) by arrangement with
Intel’s stock plan administrator which is acceptable to Intel where payment of
the option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the shares of the Common

1.



--------------------------------------------------------------------------------



 



    Stock issuable under the option to Intel, (c) by delivery of any other
lawful consideration approved in advance by the Committee of the Board of
Directors of Intel established pursuant to the 2004 Plan (the “Committee”) or
its delegate, or (d) in any combination of the foregoing. Fractional shares may
not be exercised. Shares of the Common Stock will be issued as soon as
practicable. You will have the rights of a stockholder only after the shares of
the Common Stock have been issued. For administrative or other reasons, Intel
may from time to time suspend the ability of employees to exercise options for
limited periods of time.       Notwithstanding the above, Intel shall not be
obligated to deliver any shares of the Common Stock if such delivery is
prohibited by the laws of the United States or your country of residence or
employment. If such delivery is prohibited at the time that all or part of the
option is exercised, then such exercise may be made only in accordance with
Intel’s “cashless exercise” procedure, to the extent permitted under the laws of
the United States and your country of residence or employment.      
Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, Intel may reduce your unvested options if you change
classification from a full-time employee to a part-time employee.

5.   LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence (“PLOA”), the option will be exercisable only to the
extent and during the times specified in this Section 5:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.     (2)   If the
duration of the PLOA is less than thirty (30) days:

  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and     b.   Any part of the
option that had not vested at the commencement of the PLOA and would not have
vested during the PLOA will vest in accordance with the normal schedule
indicated in the Notice of Grant and shall not be affected by the PLOA.

2.



--------------------------------------------------------------------------------



 



  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA. If you terminate employment after returning from the PLOA but prior to the
end of such deferral period, you shall have no right to exercise any unvested
portion of the option, except to the extent provided otherwise in Sections 8
through 0 hereof, and such option shall terminate as of the date that your
employment terminates.     (4)   If you terminate employment with the
Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 7 through 10 hereof,
as applicable; and     b.   Any portions of the option that had not vested prior
to the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 8 through 10 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

6.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT       If you have
allegedly committed an act of misconduct as defined in the 2004 Plan, including,
but not limited to, embezzlement, fraud, dishonesty, unauthorized disclosure of
trade secrets or confidential information, breach of fiduciary duty or
nonpayment of an obligation owed to the Corporation, an Authorized Officer, as
defined in the 2004 Plan, may suspend your right to exercise the option, pending
a decision by the Committee (or Board of Directors, as the case may be) or an
Authorized Officer to terminate the option. The option cannot be exercised
during such suspension or after such termination.   7.   TERMINATION OF
EMPLOYMENT       Except as expressly provided otherwise in this Agreement, if
your employment by the Corporation terminates for any reason, whether
voluntarily or involuntarily, other than death, Disablement (defined below),
Retirement (defined below) or discharge for misconduct, you may exercise any
portion of the option that had vested on or prior to the date of termination at
any time prior to ninety (90) days after the date of such termination. The
option shall terminate on the 90th day to the extent that it is unexercised. All
unvested stock options shall be cancelled on

3.



--------------------------------------------------------------------------------



 



    the date of employment termination, regardless of whether such employment
termination is voluntary or involuntary.       For purposes of this Section 7,
your employment is not deemed terminated if, prior to sixty (60) days after the
date of termination from the Corporation, you are rehired by Intel or a
Subsidiary on a basis that would make you eligible for future Intel stock option
grants, nor would your transfer from Intel to any Subsidiary or from any one
Subsidiary to another, or from a Subsidiary to Intel be deemed a termination of
employment. Further, your employment with any partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which Intel or a
Subsidiary is a party shall be considered employment for purposes of this
provision if either (a) the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are designated as an
employee of a Subsidiary for purposes of this provision.

8.   DEATH       Except as expressly provided otherwise in this Agreement, if
you die while employed by the Corporation, the executor of your will,
administrator of your estate or any successor trustee of a grantor trust may
exercise the option, to the extent not previously exercised and whether or not
vested on the date of death, at any time prior to 365 days from the date of
death.       Except as expressly provided otherwise in this Agreement, if you
die prior to ninety (90) days after termination of your employment with the
Corporation, the executor of your will or administrator of your estate may
exercise the option, to the extent not previously exercised and to the extent
the option had vested on or prior to the date of your employment termination, at
any time prior to 365 days from the date of your employment termination.      
The option shall terminate on the applicable expiration date described in this
Section 8, to the extent that it is unexercised.   9.   DISABILITY       Except
as expressly provided otherwise in this Agreement, following your termination of
employment due to Disablement, you may exercise the option, to the extent not
previously exercised and whether or not the option had vested on or prior to the
date of employment termination, at any time prior to 365 days from the date of
determination of your Disablement as described in this Section 9; provided,
however, that while the claim of Disablement is pending, options that were
unvested at termination of employment may not be exercised and options that were
vested at termination of employment may be exercised only during the period set
forth in Section 7 hereof. The option shall terminate on the 365th day from the
date of determination of Disablement, to the extent that it is unexercised. For
purposes of this Agreement, “Disablement” shall be determined in accordance with
the standards and procedures of the then-current

4.



--------------------------------------------------------------------------------



 



                Long Term Disability Plan maintained by the Corporation or the
Subsidiary that employs you, and in the event you are not a participant in a
then-current Long Term Disability Plan maintained by the Corporation or the
Subsidiary that employs you, “Disablement” shall have the same meaning as
disablement is defined in the Intel Long Term Disability Plan, which is
generally a physical condition arising from an illness or injury, which renders
an individual incapable of performing work in any occupation, as determined by
the Corporation.   10.   RETIREMENT       For purposes of this Agreement,
“Retirement” shall mean either Standard Retirement (as defined below) or the
Rule of 75 (as defined below). Following your Retirement, the vesting of the
option, to the extent that it had not vested on or prior to the date of your
Retirement, shall be accelerated as follows:       (a)   If you retire at or
after age 60 (“Standard Retirement”), you will receive one year of additional
vesting from your date of Retirement for every five (5) years that you have been
employed by the Corporation (measured in complete, whole years). No vesting
acceleration shall occur for any periods of employment of less than five (5)
years; or       (b)   If, when you terminate employment with the Corporation,
your age plus years of service (in each case measured in complete, whole years)
equals or exceeds 75 (“Rule of 75”), you will receive accelerated vesting of any
portion of the option that would have vested prior to 365 days from the date of
your Retirement.     You will receive vesting acceleration pursuant to either
Standard Retirement or the Rule of 75, but not both. Except as expressly
provided otherwise in this Agreement, following your Retirement from the
Corporation, you may exercise the option at any time prior to 365 days from the
date of your Retirement, to the extent that it had vested as of the date of your
Retirement or to the extent that vesting of the option is accelerated pursuant
to this Section 10. The option shall terminate on the 365th day from your date
of Retirement, to the extent that it is unexercised.   11.   INCOME TAXES
WITHHOLDING       You will be subject to taxation in accordance with the tax
laws of the country where you are resident or employed. If you are an U.S.
citizen or expatriate, you may also be subject to U.S. tax laws. To the extent
required by applicable federal, state, local or foreign law, you shall make
arrangements satisfactory to Intel or the Subsidiary that employs you for the
satisfaction of any withholding tax obligations that arise by reason of an
option exercise or any sale of shares of the Common Stock. Intel shall not be
required to issue shares of the Common Stock or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied. The
Committee may permit these obligations to be

5.



--------------------------------------------------------------------------------



 



    satisfied by having Intel withhold a portion of the shares of the Common
Stock that otherwise would be issued to you upon exercise of the option, or to
the extent permitted by the Committee, by tendering shares of the Common Stock
previously acquired.   12.   NON-TRANSFERABILITY OF OPTION       You may not
assign or transfer this option to anyone except pursuant to your will or upon
your death to your beneficiaries. The transferability of options is subject to
any applicable laws of your country of residence or employment.   13.   DISPUTES
      The Committee or its delegate shall finally and conclusively determine any
disagreement concerning your option.   14.   AMENDMENTS       The 2004 Plan and
the option may be amended or altered by the Committee or the Board of Directors
of Intel to the extent provided in the 2004 Plan.   15.   DATA PRIVACY       You
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document by
the Corporation for the exclusive purpose of implementing, administering and
managing your participation in the 2004 Plan.       You hereby understand that
the Corporation holds certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Corporation, details of all
options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the purpose of
implementing, administering and managing the 2004 Plan (“Data”). You hereby
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the 2004 Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You hereby understand that you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the 2004 Plan,
including any requisite

6.



--------------------------------------------------------------------------------



 



                transfer of such Data as may be required to a broker or other
third party with whom you may elect to deposit any shares of Common Stock
acquired under your options. You hereby understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the 2004 Plan. You hereby understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You hereby understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the 2004 Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you hereby understand that you may contact the human resources
representative responsible for your country at the local or regional level.  
16.   THE 2004 PLAN AND OTHER AGREEMENTS; OTHER MATTERS       (a)   The
provisions of this Agreement and the 2004 Plan are incorporated into the Notice
of Grant by reference. Certain capitalized terms used in this Agreement are
defined in the 2004 Plan.           This Agreement, the Notice of Grant and the
2004 Plan constitute the entire understanding between you and the Corporation
regarding the option. Any prior agreements, commitments or negotiations
concerning the option are superseded.           The grant of an option to an
employee in any one year, or at any time, does not obligate Intel or any
Subsidiary to make a grant in any future year or in any given amount and should
not create an expectation that Intel or any Subsidiary might make a grant in any
future year or in any given amount.       (b)   Options are not part of your
employment contract (if any) with the Corporation, your salary, your normal or
expected compensation, or other remuneration for any purposes, including for
purposes of computing severance pay or other termination compensation or
indemnity.       (c)   Notwithstanding any other provision of this Agreement, if
any changes in the financial or tax accounting rules applicable to the options
covered by this Agreement shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Corporation, the Committee may, in its sole discretion,
modify this Agreement or cancel and cause a forfeiture with respect to any
unvested options at the time of such determination.       (d)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment upon which you may rely.

7.



--------------------------------------------------------------------------------



 



  (e)   To the extent that the option refers to the Common Stock of Intel, and
as required by the laws of your country of residence or employment, only
authorized but unissued shares thereof shall be utilized for delivery upon
exercise by the holder in accord with the terms hereof.     (f)   Because this
Agreement relates to terms and conditions under which you may purchase Common
Stock of Intel, a Delaware corporation, an essential term of this Agreement is
that it shall be governed by the laws of the State of Delaware, without regard
to choice of law principles of Delaware or other jurisdictions. Any action,
suit, or proceeding relating to this Agreement or the option granted hereunder
shall be brought in the state or federal courts of competent jurisdiction in the
State of California.

8.